DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 2, 4, 8, 9, 11, 12, 14, 18, and 19 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 9 and 19 are newly rejected based on Sinha in view of Gupta and Yu. The added claim language of “without checking segments that could not be part of a forbidden pattern….” necessitates the addition of the Yu reference.
Response to Arguments
Applicant's remarks filed 10 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 9 argues:
Sinha does not disclose selecting at least one unfabricable segment and changing the value of the selected at least one unfabricable segment to its opposite value to create an updated segmented design.
This argument is unpersuasive.
Sinha column 14 lines 27-31 disclose “Intersections of the grid wherein the material is present, e.g. at 6151 and 6151 (FIG. 6C) are represented by the value ‘1’ and other intersections of the grid where material is absent, e.g. at 614A and 614Z are represented by the value ‘0’.” A binary representation of material within the grid means that when the material is changed by a re-routing that a corresponding portion now has an opposite binary value. This is changing of a binary value to its opposite value.
Applicant remarks page 10 further argues:
fail to disclose or suggest the combination of features recited in amended Claims 9 and 19, including "checking a set of segments that could be part of a forbidden pattern that includes the selected at least one unfabricable segment without checking segments that could not be part of a forbidden pattern that includes the selected at least one unfabricable segment." 
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Sinha and Gupta as applied to claim 3 above, and further in view of US patent 9,594,867 B2 Yu, et al. [herein “Yu”].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US patent 8,219,941 B2 Sinha, et al. [herein “Sinha”].
Claim 1 recites “1. A method of ensuring fabricability of a segmented design for a physical device to be fabricated by a fabrication system.” Sinha column 1 lines 48-51 disclose:
A number of reticle enhancement technologies (RET) such as optical proximity correction (OPC), phase shifting masks (PSM), and sub-resolution assist features (SRAF) are unable to overcome such fabrication issues.
Overcoming fabrication issues using improved reticle enhancement technologies (RET) is ensuring fabricability of a design for a device to be fabricated. Sinha column 32 lines 45-46 disclose “to improve manufacturability of the design.” Improving manufacturability is ensuring fabricability.
Claim 1 further recites “the method comprising: receiving a proposed segmented design.” Sinha column 13 lines 62-66 and column 14 lines 13-14 disclose:
a layout that has been output by a routing tool, such as layout 601 is provided as input to an act 602. In act 602, a window of a predetermined size and shape, such as a square window of width w is initialized, …. 
The window is eventually panned across the IC layout, to cover the entire layout.
The integrated circuit (IC) layout is a proposed design.
Claim 1 further recites “wherein each segment of the proposed segmented design includes a value that indicates a presence or absence of a material within the segment.” Sinha column 14 lines 27-31 disclose “Intersections of the grid wherein the material is present, e.g. at 6151 and 6151 (FIG. 6C) are represented by the value ‘1’ and other intersections of the grid where material is absent, e.g. at 614A and 614Z are represented by the value ‘0’.” A binary representation of material within the grid is a segmentation which indicates a material within the segment(s). The binary value indicates a presence or absence of a material.
searching the proposed segmented design for forbidden patterns in a set of forbidden patterns.” Sinha column 15 lines 19-21 disclose “to match a submatrix in the layout matrix of window size (output by act 603) to a range pattern in library 605.” Matching layout submatrices to range patterns is searching the design for forbidden patterns. The library of range patterns is a set of forbidden patterns.
Sinha column lines 30-33 disclose “Once all potential matches to all range patterns within the current window are identified in act 605, the computer performs act 606 to check if the entire layout has been panned by the above-described window.” Panning across the entire layout to search for matches to range patterns is searching the segmented design for forbidden patterns.
See further Sinha figures 6A and 6F.
Claim 1 further recites “adding segments from the proposed segmented design that appear in forbidden patterns to a set of unfabricable segments.” Sinha column 16 lines 41-44 disclose “the computer outputs into memory as hotspots (which need to be re-routed), all locations in the layout that match a range pattern at the fine level (in act 624).
Claim 1 further recites “selecting at least one unfabricable segment from the set of unfabricable segments.” Sinha column 35 lines 62-64 disclose “using a set of range patterns that have a large score (i.e. highest yield impact), which identifies defective locations of highest priority.” Identifying locations of highest priority is selecting respective segments from the set of unfabricable segments. The locations in the layout correspond with segments. Sinha column 36 lines 20-22 disclose “If in such repetition, the same blocks are again targeted, the user is informed so that excessive looping (to optimize the same block again and again) is avoided.” A block which is targeted for re-routing is a respectively selected block.
Claim 1 further recites “changing the value of the selected at least one unfabricable segment to its opposite value to create an updated segmented design.” Sinha column 19 lines 57-59 disclose “the computer proceeds to act 807 to change routing in those locations in the layout that have been flagged as hot spots in act 805.” Changing routing of the flagged hotspots is changing material in respective unfabricable segments to create updated segments.

Claim 1 further recites “searching the updated segmented design for the forbidden patterns in the set of forbidden patterns.” Sinha column 36 lines 16-20 disclose:
After the re-routing is completed, some embodiments use the resulting modified layout to repeat the matching process all over again to find any additional defective locations that may now have arisen in view of the re-routing.
Repeating the matching process with the modified layout is searching the updated design for forbidden patterns.
Claim 1 further recites “in response to determining that the updated segmented design includes at least one forbidden pattern, repeating the adding, selecting, changing, and searching actions.” Sinha column 36 lines 20-22 continue:
If in such repetition, the same blocks are again targeted, the user is informed so that excessive looping (to optimize the same block again and again) is avoided.
Looping again is repeating the re-routing and searching actions respectively. Re-routing is changing. Matching range patters is searching. See above.
Claim 1 further recites “and in response to determining that the updated segmented design does not include any forbidden patterns, generating an indication that the updated segmented design is fabricable.” Sinha column 32 lines 49-57 disclose:
This provides the ‘tape-out’ data for production of masks for lithographic use to produce finished chips. …. Actual circuitry in the real world is created after this stage, in a wafer fabrication facility (also called ‘fab’).
Actual circuitry fabrication of a finished chip is an indication that the updated design is fabricable. See also Sinha column 31 lines 32-35.
Claim 10 further recites “10. The method of claim 1, wherein generating the indication that the updated segmented design is fabricable includes providing the segmented design to the fabrication system to manufacture the physical device.” Sinha column 32 lines 49-57 disclose:

Creating actual circuitry in a wafer fabrication facility is providing the design to a fabrication system to manufacture the physical device.
Claim 11 recites “11. A non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system.” Sinha column 32 lines 58-63 disclose “The data structures and/or software code for implementing one or more acts described in this detailed description can be encoded into a computer-readable medium … for use by a computer.” Sinha column 33 line 22 discloses “a 2 GHz CPU” of a computer system.
Claim 11 further recites “cause the computing system to perform actions comprising: receiving a proposed segmented design.” Sinha column 13 lines 62-66 and column 14 lines 13-14 disclose:
a layout that has been output by a routing tool, such as layout 601 is provided as input to an act 602. In act 602, a window of a predetermined size and shape, such as a square window of width w is initialized, …. 
The window is eventually panned across the IC layout, to cover the entire layout.
The integrated circuit (IC) layout is a proposed design.
Claim 11 further recites “wherein each segment of the proposed segmented design includes a value that indicates a presence or an absence of a material within the segment.” Sinha column 14 lines 27-31 disclose “Intersections of the grid wherein the material is present, e.g. at 6151 and 6151 (FIG. 6C) are represented by the value ‘1’ and other intersections of the grid where material is absent, e.g. at 614A and 614Z are represented by the value ‘0’.” A binary representation of material within the grid is a segmentation which indicates a material within the segment(s). The binary value indicates a presence or absence of a material.
Claim 11 further recites “searching the proposed segmented design for forbidden patterns in a set of forbidden patterns.” Sinha column 15 lines 19-21 disclose “to match a submatrix in the layout matrix of window size (output by act 603) to a range pattern in library 605.” Matching layout submatrices to range patterns is searching the design for forbidden patterns. The library of range patterns is a set of forbidden patterns.

See further Sinha figures 6A and 6F.
Claim 11 further recites “adding segments from the proposed segmented design that appear in forbidden patterns to a set of unfabricable segments.” Sinha column 16 lines 41-44 disclose “the computer outputs into memory as hotspots (which need to be re-routed), all locations in the layout that match a range pattern at the fine level (in act 624).
Claim 11 further recites “selecting at least one unfabricable segment from the set of unfabricable segments.” Sinha column 35 lines 62-64 disclose “using a set of range patterns that have a large score (i.e. highest yield impact), which identifies defective locations of highest priority.” Identifying locations of highest priority is selecting respective segments from the set of unfabricable segments. The locations in the layout correspond with segments. Sinha column 36 lines 20-22 disclose “If in such repetition, the same blocks are again targeted, the user is informed so that excessive looping (to optimize the same block again and again) is avoided.” A block which is targeted for re-routing is a respectively selected block.
Claim 11 further recites “changing the value of the selected at least one unfabricable segment to its opposite value to create an updated segmented design.” Sinha column 19 lines 57-59 disclose “the computer proceeds to act 807 to change routing in those locations in the layout that have been flagged as hot spots in act 805.” Changing routing of the flagged hotspots is changing material in respective unfabricable segments to create updated segments.
As discussed above, Sinha column 14 lines 27-31 disclose “Intersections of the grid wherein the material is present, e.g. at 6151 and 6151 (FIG. 6C) are represented by the value ‘1’ and other intersections of the grid where material is absent, e.g. at 614A and 614Z are represented by the value ‘0’.” A binary representation of material within the grid means that when the material is changed by a re-
Claim 11 further recites “searching the updated segmented design for the forbidden patterns in the set of forbidden patterns.” Sinha column 36 lines 16-20 disclose:
After the re-routing is completed, some embodiments use the resulting modified layout to repeat the matching process all over again to find any additional defective locations that may now have arisen in view of the re-routing.
Repeating the matching process with the modified layout is searching the updated design for forbidden patterns.
Claim 11 further recites “in response to determining that the updated segmented design includes at least one forbidden pattern, repeating the adding, selecting, changing, and searching actions.” Sinha column 36 lines 20-22 continue:
If in such repetition, the same blocks are again targeted, the user is informed so that excessive looping (to optimize the same block again and again) is avoided.
Looping again is repeating the re-routing and searching actions respectively. Re-routing is changing. Matching range patters is searching. See above.
Claim 11 further recites “and in response to determining that the updated segmented design does not include any forbidden patterns, generating an indication that the updated segmented design is fabricable.” Sinha column 32 lines 49-57 disclose:
This provides the ‘tape-out’ data for production of masks for lithographic use to produce finished chips. …. Actual circuitry in the real world is created after this stage, in a wafer fabrication facility (also called ‘fab’).
Actual circuitry fabrication of a finished chip is an indication that the updated design is fabricable. See also Sinha column 31 lines 32-35.
Dependent claim 20 is substantially similar to claim 10 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 3-5, 8, 9, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha as applied to claim 1 above, and further in view of US patent 8,782,582 B1 Gupta, et al. [herein “Gupta”].
Claim 3 further recites “3. The method of claim 1, wherein adding the segments from the proposed segmented design that appear in the forbidden patterns to the set of unfabricable segments includes, upon finding a given forbidden pattern in the proposed segmented design: incrementing a forbidden pattern count for each segment associated with the given forbidden pattern.” Sinha column 7 lines 40-52 teaches a parameter based scoring of defects.
Sinha column 36 lines 14-16 disclose “form such re-routing in a prioritized sequence, based scores of respective blocks.” Performing re-routing based on scores of respective blocks is selecting respective unfabricable segments based on a forbidden pattern score.
The scoring function taught by Sinha (i.e. column 7 lines 40-52) is based upon a degree of spacing rules violations.
Accordingly, Sinha does not explicitly disclose a forbidden pattern count; however, in analogous art of integrated circuit design electronic design automation (EDA) tools, Gupta column 3 line 61 to column 4 line 1 teaches:
the physical hotspot debug tool, 420, counts the number of objects and issues. It computes a total severity score by summing normalized metric severities. The normalized metric severity is derived by relative scaling of different metrics based on the design and technology for which hotspot report is used. The normalized metric computation uses the raw metric value modified by the timing-criticality or placement criticality of underlying object.
Summing hotspot severity metrics which count the number of issues corresponds to counting a number of issues.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sinha and Gupta. One having ordinary skill in the art would have found motivation to use a severity score by counting a number of issues found (i.e. a number of pattern See Gupta column 2 lines 33-35.
Claim 4 further recites “4. The method of claim 3, wherein selecting the at least one unfabricable segment from the set of unfabricable segments includes: selecting the at least one unfabricable segment from the set of unfabricable segments based on the forbidden pattern counts.” Sinha column 36 lines 14-16 disclose “form such re-routing in a prioritized sequence, based scores of respective blocks.” Performing re-routing based on scores of respective blocks is selecting respective unfabricable segments based on a forbidden pattern score.
As combined with Gupta above, the scores of Sinha correspond with a forbidden pattern count taught by Gupta. See claim 3 above.
Claim 5 further recites “5. The method of claim 4, wherein selecting the at least one unfabricable segment from the set of unfabricable segments based on the forbidden pattern counts includes selecting at least one unfabricable segment having a highest forbidden pattern count.” Sinha does not explicitly disclose a forbidden pattern count; however, in analogous art of integrated circuit design electronic design automation (EDA) tools, Gupta column 4 lines 3-4 teach “determines the physical issue with maximum severity score.” Determining a defect with a maximum severity score is selecting a respective unfabricable segment having a highest forbidden pattern count. A maximum severity score is a highest forbidden pattern count.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sinha and Gupta. One having ordinary skill in the art would have found motivation to use determining a maximum severity score into the design of layouts used in fabrication of semiconductor wafers for the advantageous purpose of generating a hotspot severity report. See Gupta column 2 lines 33-35.
Claim 8 further recites “8. The method of claim 3, wherein further comprising, for a given forbidden pattern in which the selected at least one unfabricable segment was found, decrementing the forbidden pattern count associated with the given forbidden pattern for each segment in the given forbidden pattern.” Sinha column 36 lines 16-20 disclose:
After the re-routing is completed, some embodiments use the resulting modified layout to repeat the matching process all over again to find any additional defective locations that may now have arisen in view of the re-routing.
Repeating the matching process with the modified layout is searching the updated design for forbidden patterns. Repeating the matching process with the modified layout is decrementing the findings of any found range pattern defective locations whenever the re-routing has corrected the problem.
See Gupta under claim 3 above regarding a count.
Dependent claims 13-15, and 18 are substantially similar to claims 3-5, and 8 above and are rejected for the same reasons.
Dependent Claims 9 and 19
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha and Gupta as applied to claim 3 above, and further in view of US patent 9,594,867 B2 Yu, et al. [herein “Yu”].
Claim 9 further recites “9. The method of claim 3, wherein searching the updated segmented design includes: checking a set of segments that could be part of a forbidden pattern that includes the selected at least one unfabricable segment without checking segments that could not be part of a forbidden pattern that includes the selected at least one unfabricable segment.” Sinha nor Gupta does not explicitly disclose excluding certain segments that could not be a part of a forbidden pattern from checking; however, in analogous art of hotspot detection, Yu column 19 lines 27-44 teaches:
Referring again to FIG. 2, searching space reduction (block 144) is performed after first phase DRC processing to reduce DRC processing time. That is, because each enumerated pattern topology is represented by at least one critical design rule in the first group, only those regions of the entire layout pattern (e.g., layout pattern 90-1 in FIG. 2) that are identified as including layout structures that match at least one critical design rule could possibly include layout structures that match the foundry-provided hotspot pattern (e.g., pattern 80 in FIG. 2). By generating a reduced layout pattern (e.g., reduced layout pattern 90-lA, shown in FIG. 2) that omits layout regions located too far from any "matched" layout structure (i.e., a layout structure that satisfies a critical design rule processed during the first DRC phase), and then performing the second phase DRC processing using the reduced layout pattern.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Sinha, Gupta, and Yu. One having ordinary skill in the art would have found motivation to use a reduced search space in the design of layouts used in fabrication of semiconductor wafers for the advantageous purpose of “greatly reduces overall DRC processing time without sacrificing hotspot detection accuracy.” See Yu column 19 lines 43-44.
Claim 9 further recites “and incrementing or decrementing the forbidden pattern counts for the set of segments based on whether the segments in the set of segments appear in any forbidden patterns of the set of forbidden patterns after changing the value in the selected at least one unfabricable segment.” Sinha column 36 lines 16-20 disclose:
After the re-routing is completed, some embodiments use the resulting modified layout to repeat the matching process all over again to find any additional defective locations that may now have arisen in view of the re-routing.
Repeating the matching process with the modified layout is searching the updated design for forbidden patterns. Repeating the matching process with the modified layout is incrementing or decrementing the findings of any found range pattern defective locations whenever the re-routing has caused additional problems or corrected the problem, respectively.
See Gupta under claim 3 above regarding a count.
Dependent claim 19 is substantially similar to claim 9 above and is rejected for the same reasons.
Allowable Subject Matter
Claims 2, 6, 7, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
See Sinha figures 6A and 6F.
Sinha column 36 lines 20-22 recognizes the problem of “excessive looping (to optimize the same block again and again)” but Sinha teaches “the user is informed” instead of utilizing a random selection to break the loop. This teaching indicates Sinha considered the problem but did not arrive at the embodiment of the invention as now claimed. This evidence weighs in favor of nonobviousness.
Sinha column 7 lines 40-52 teaches a parameter based scoring of defects. I.e. a severity measurement. Sinha fails to teach a random selection of patterns for re-routing.
US patent 8,782,582 B1 Gupta, et al. [herein “Gupta”] column 3 lines 1-4 teaches “scaling factors” for respective metrics. Scaling factors correspond with weights on a hotspot scoring.
US patent 8,566,754 B2 Kwang, et al. [herein “Kwang”] abstract teaches determining whether pattern clips of a design match a “known manufacturing hotspot configuration.” Known manufacturing hotspot configuration patterns correspond with forbidden patterns. Kwang figure 5 teaches either retrieving stored correction guidance or applying a perturbation process to correct the respective pattern clip. Kwang column 10 lines 34-38 teaches a weighted hotspot score.
US patent 9,395,622 B2 Inoue, et al. [herein “Inoue”] teaches source mask optimization. Inoue column 19 and figures 7A-7D depict pixel configurations for assessing corner touching violations. The pixel configurations correspond with forbidden patterns.
US patent 9,594,867 B2 Yu, et al. [herein “Yu”] teaches range-pattern-matching design rule check (DRC). The hotspot detection supports edge tolerances and “don’t care” regions. Yu fails to teach a random selection of unfabricable segments

Regarding claims 2, 6, 12, and 16:
None of the references taken either alone or in combination with the prior art of record disclose “wherein selecting the at least one unfabricable segment from the set of unfabricable segments includes randomly selecting at least one unfabricable in combination with the remaining elements and features of the claimed invention.

Regarding claims 7 and 17:
None of the references taken either alone or in combination with the prior art of record disclose “wherein the weights are a constant raised to a power indicated by the forbidden pattern counts” in combination with the remaining elements and features of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 January 2022